Name: Council Regulation (EEC) No 4100/87 of 22 December 1987 opening and providing for the administration of a Community tariff quota for a certain form of polyvinylpyrrolidone falling within code ex 3905 90 00 of the combined nomenclature
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 383 /20 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4100/ 87 of 22 December 1987 opening and providing for the administration of a Community tariff quota for a certain form of polyvinylpyrrolidone falling within code ex 3905 90 00 of the combined nomenclature cover requirements which cannot be determined with sufficient accuracy , it should not be allocated among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need , under conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production in the Community of polyvinylpyrrolidone intended for use in the pharmaceutical industry and falling within subheading ex 3905 90 00 of the combined nomenclature is currently unable to meet the specific requirements of the user industries in the Community ; whereas , consequently , Community supplies of products of this type currently depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas a zero-duty Community tariff should therefore be opened within the limit of an appropriate volume for a period from 1 January to 31 December 1988 ; whereas , in order not to upset the balance of the market for this product , the volume of the Community tariff quota should be set at a provisional level of 70 tonnes ; whereas the setting of the quota volume at this level does not rule out an adjustment during the year ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports of the product in question into all the Member States until the quota is exhausted; whereas , however , since the quota is to HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 3 1 December 1988 the customs duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: Order No CN code Description Volume of quota( tonnes) Rate of duty (% ) 09.2731 ex 3905 90 00 Polyvinylpyrrolidone , presented in powder form , the particles of which are less than 38 micrometres and which has a solubility in water at 25 °C of less than , or equal to , 1 ,5 % by weight and which is intended for the pharmaceutical industry 70 0 Within the limit of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Act of Accession of Spain and Portugal . 2 . If an importer gives notification of imminent imports of the product in question into a Member State and applies to take advantage of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . 4 . The relevant Community provision shall be applied in order to monitor the use of the product for the prescribed specific purpose . 31 . 12 . 87 Official Journal of the European Communities No L 383 / 21 Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2 ) enable imports to be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM